Citation Nr: 1431166	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disability (from January 18, 2011).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who had active duty service from June 2000 to December 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO), which [incorrectly] continued a 0 percent rating for the Veteran's low back disability.  [An October 2004 rating decision had assigned a 10 percent rating.]  The Veteran was advised of this in a May 2009 statement of the case (SOC), which continued the 10 percent rating that had been previously assigned.  An interim (September 2012) rating decision increased the rating to 20 percent, effective January 18, 2011.  The Veteran's record is now in the jurisdiction of the Chicago, Illinois RO.  In May 2014, a Travel Board hearing was held before the undersigned; a transcript is in the record.  At a brief pre- hearing conference, the Veteran expressly indicated that she is not appealing the effective date of the increase to 20 percent (i.e., the rating assigned prior to January 18, 2011).  Therefore, the issue is characterized as stated on the preceding page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 appear to be satisfied, the Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to her claim. 

The Veteran's most recent VA examination to evaluate the current severity of her service-connected low back disability was in January 2011.  She has alleged in statements and testimony that the current rating does not reflect the current state of her low back disability.  During the May 2014 hearing, she indicated that her low back disability is worsening; she testified that her low back disability has neurological manifestations, including radiculopathy and bladder and bowel impairment.  Under such circumstances a contemporaneous examination to assess the severity of the disability is necessary.  

Records of any VA evaluations or treatment the Veteran may have received for her low back disability may contain pertinent information, are constructively of record, and must be secured.

Furthermore, the current record includes a one page Social Security Administration (SSA) Data Inquiry that shows that the Veteran's claim for SSA disability benefits was denied.  Any existing medical records considered in connection with that determination are constructively of record; as such records are not associated with the record (and the record does not reflect an attempt to secure them, and because based on the available record, the Board is unable to conclude that they would not be relevant), development for the SSA records is necessary.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following:

1. The AOJ should obtain for the record the medical records considered when the Veteran's claim for SSA disability benefits was decided (denied).  If such records are unavailable, it should be so noted in the record (with an explanation as to why they are unavailable) and the Veteran should be so advised.

2.  The AOJ should also secure for association with the record copies of the complete clinical records of all VA treatment the Veteran has received for her service-connected low back disability (i.e., update to the present the records of her VA treatment for back disability associated with the record).

3.  The AOJ should then arrange for the Veteran to be examined by an appropriate physician (a neurologist or orthopedist) to determine the current severity of her service-connected low back disability.  The examiner must review the record in conjunction with the examination.  Any indicated tests or studies should be completed.  The studies conducted must include ranges of motion with notation of all further limitations due to pain, use, flare-ups, or other such factors.  The examiner should specifically note whether the spine is ankylosed, and indicate whether there are any related neurological manifestations (such as radiculopathy, or bowel or bladder impairment), and if so, their nature and severity. The examiner must also indicate whether there is related intervertebral disc disease (and if so, whether there have been incapacitating episodes of such, and the frequency and duration of any).

The examiner must explain the rationale for all opinions. 

3. The AOJ should then review the record and readjudicate the claim (specifically determining whether separate compensable ratings are warranted for any neurological manifestations).  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

